DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,347,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are merely broader versions of the patented claims.  
Pending Claim vs. Patented Claim (US 10,347,751)
Comment
1. A fin field effect transistor (FinFET) device structure, comprising: s; first ands formed on s, respectively; a third fin structure forme

2. The FinFET device structure of claim 1, wherein the Ge containing oxide layer is in contact with the third fin structure.
Pending claim 2 limitations are present in patented claim 2.
3. The FinFET device structure of claim 1, wherein the Ge containing oxide layer has a Ge concentration between about 40% and about 70%.
Pending claim 3 limitations are present in patented claim 3.
4. The FinFET device structure of claim 1, wherein the Ge containing oxide layer has a Ge concentration between about 40% and about 70%.
Pending claim 4 limitations are present in patented claim 4.
5. The FinFET device structure of claim 1, further comprising a dielectric layer formed on a substrate and disposed between the first and second fin structures, wherein a top surface of the dielectric layer is below a top surface of each of the first and second fin structures.
Pending claim 5 limitations are present in patented claim 5.
6. The FinFET device structure of claim 1, wherein the first and second epitaxy layers are formed on source/drain regions of the first and second fin structures, respectively.
Pending claim 6 limitations are present in patented claim 1.
7. The FinFET device structure of claim 1, wherein the first fin structure is doped with n- type dopants and an upper section of the second fin structure is doped with p-type dopants.
Pending claim 6 limitations are present in patented claim 1.
8. The FinFET device structure of claim 1, wherein a distance from the third fin structure to each of the first and second fin structures is greater than the width of each of the first and second fin structures.
Pending claim 8 limitations are present in patented claim 8.
9. The FinFET device structure of claim 1, wherein the third fin structure comprises silicon carbon nitride (SiCN), silicon oxygen carbon nitride (SiOCN), hafnium 

10. A semiconductor structure, comprising: a 
Pending claim 10 is a broader version of patented claim 10.
11. The semiconductor structure of claim 10, wherein the Ge containing oxide layer is in contact with a side surface of the plurality of dummy fin structures.
Pending claim 11 limitations are present in patented claim 11.
12. The semiconductor structure of claim 10, further comprising a metal gate structure formed over a top surface and a side surface of each of the first and second fin structures.
Pending claim 12 limitations are present in patented claim 12.
12. The semiconductor structure of claim 10, wherein the Ge containing oxide layer has a Ge concentration between about 

14. The semiconductor structure of claim 10, further comprising a dielectric layer formed on a substrate and on a side surface of each of the first and second fin structures, wherein a top surface of the dielectric layer is below top surfaces of the first and second fin structures
Pending claim 14 limitations are present in patented claim 10.
15. The semiconductor structure of claim 14, wherein the plurality of dummy fin structures have a bottom surface below the top surface of the dielectric layer.
Pending claim 15 limitations are present in patented claim 10.


Claims 1, 5-7, 9-10, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 16 of U.S. Patent No. 10,672,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are merely device implementations of the patented method claims.  
Pending Claim vs. Patented Claim (US 10,672,892)
Comment
1. Aand second fin structured second s formed on s, respectively; a third fin structure ormed between the first and second epitaxy layers, wherein the third fin structure is formed with a different material than the first and  formed on the second epitaxy layer.

5. The FinFET device structure of claim 1, further comprising a dielectric layer formed on a substrate and disposed between the first and second fin structures, wherein a top surface of the dielectric layer is below a top surface of each of the first and second fin structures.
Pending claim 5 is a device version of patented claim 5.
6. The FinFET device structure of claim 1, wherein the first and second epitaxy layers are formed on source/drain regions of the first and second fin structures, respectively.
Pending claim 6 is a device version of patented claim 1.
7. The FinFET device structure of claim 1, wherein the first fin structure is doped with n- type dopants and an upper section of the second fin structure is doped with p-type dopants.
Pending claim 7 is a device version of patented claim 1.
9. The FinFET device structure of claim 1, wherein the third fin structure comprises silicon carbon nitride (SiCN), silicon oxygen carbon nitride (SiOCN), hafnium oxide (HfO2), zirconium oxide (ZrO2), or aluminum oxide (A1203).
Pending claim 9 is a device version of patented claim 9.
10. A plurality of first fin structuresa plurality of second fin structures; a plurality of dummy fin structures parallel toplurality of  and the plurality offormed on the plurality of second fin structures; formed on the SiGe epitaxy layer; and formed on the plurality of first fin structures.

14. The semiconductor structure of claim 10, further comprising a dielectric layer formed on a substrate and on a side surface of each of the first and second fin structures, wherein a top surface of the dielectric layer is below top surfaces of the first and second fin structures
Pending claim 14 is a device version of patented claim 16.
15. The semiconductor structure of claim 14, wherein the plurality of dummy fin structures have a bottom surface below the top surface of the dielectric layer.
Pending claim 15 is a device version of patented claim 16.


Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 16]” wherein a bottom surface of the third fin is above the top surface of the substrate; and an oxide layer formed on the second epitaxy layer, wherein the oxide layer comprises germanium (Ge)” in combination with the remaining limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898